 TUCK SPRING & STEEL, INC.All of our employees are free to become, remain, orrefrain from becomingor remaining,members of RetailClerksand ManagersUnion Local 1357, affiliated withRetailClerksInternationalAssociation,AFL-CIO, orany other labor union.NORMANDY SQUARE FOODBASKET, INC.(Employer)DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the dateof posting,and must notbe altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board'sRegionalOffice, 1700 BankersSecurityBuilding,Walnut& Juniper Streets,Philadelphia, Pennsylvania 19107, Telephone 597-7617.Tuck Spring&Steel,Inc.andLodgeNo. 1434,InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO. Case 19-CA-3277.MARCH 14,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND ZAGORIAOn November 4, 1966, Trial Examiner James R.Hemingway issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that Respondent had notcommitted certain other alleged unfair laborpractices, and recommended that these allegationsbedismissed.Thereafter, , Respondentfiledexceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions and the brief, and the entire record inthecase,andherebyadopts the findings,conclusions, and recommendations of the TrialExaminer.'I In the absence of exceptions, we adoptpro formathe TrialExaminer's recommendations that the complaint be dismissedinsofar as it alleges that Respondent violated Section 8(a)(5), andviolated Section8(a)(3) in terminating DanielGoff; we also adoptpro formahis Conclusions of Law 3,4, and 5.163 NLRB No. 50ORDER375Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Tuck Spring & Steel,Inc.,Missoula,Montana, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.IT IS FURTHER ORDERED that the complaint,insofar as it alleges unfair labor practices other thanas found herein, be, and it hereby is, dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMESR.HEMINGWAY,TrialExaminer:OnDecember 13, 1965, Lodge No. 1434, InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO, herein called the Union, filed a charge againstTuck Spring & Steel, Inc., herein called the Respondent,alleging violations of Section 8(a)(1) and (3) of the NationalLabor Relations Act, as amended, 29 U.S.C. Sec. 151,etseq.,herein called the Act. The complaint, issued onJanuary 26, 1966, based on said charge, alleged that theRespondenthaddischargedemployees,oneonDecember 3 and one on December 6, 1965, and had sincerefused to reinstate said employees to their former orequivalent positions because of their membership in, oractivitieson behalf of, the Union and because theyengaged in concerted activities for mutual aid andprotection. The Respondent's answer, filed on March 22,1966,admitted the discharge of one employee onDecember 3, 1965, alleged that the other employee waslaid off on December 6, 1965, and denied the remainingallegations regarding the cause of discharge.Pursuant to notice, a hearing was held at Missoula,Montana, before me, on May 26, 1966. At the opening ofthehearing, the parties stipulated on the facts ofcommerce. After all the evidence was in, the GeneralCounsel made a motion to add an allegation of violation ofSection 8(a)(5) of the Act. The motion was granted.'No request was made for time in which to argue orally ortofilebriefs.The hearing was closed with theunderstanding that the Respondent might move to reopenfor the purpose of taking the disposition of a witness whoat the time was out of State.On August 5, 1966, upon motion of the Respondent toreopen and take the deposition of one Harold Lake, Iissued an order reopening the hearing and ordered the saiddeposition to be taken. The deposition was taken onAugust 16, 1966, and a copy thereof was filed with theTrial Examiner on September 1, 1966. It is now orderedthat the hearing in the above entitled case be, and thesame is, hereby closed.From my observations of the witnesses and upon theentire record in the case, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe complaint alleges, the answer admits, and I find asfollows:Respondent is, and at all times material hereiniN.L.R.B. v. Pecheur Lozenge Co., Inc.,209 F.2d 393(C.A. 2). 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas been, a corporation duly organized under, and existingby virtue of, the laws of the State of Montana. Respondenthas a plant at Missoula, Montana, where it is engaged inservicing, processing, and manufacturing springs, tanks,and other structual steel-fabricated products.During the year 1965, the Respondent, in the course andconduct of its business operations, performed its servicesand manufactured products for customers located outsidethe State of Montanain the amountof approximately$30,000and performed services and manufacturedproducts for nonretail enterprises in the State of Montanawho meet the Board's jurisdicational standards by virtueof annually shipping products directly outside the Statehaving a value in excess of $50,000, in an amount slightlyin excess of $20,000.No issue was made with respect to jurisdiction, and Ifind, on the basis of this combined direct and indirectoutflow, that the Board has jurisdiction and that it willeffectuate the policies of the Act to assert jurisdiction inthis case.2II.THE LABORORGANIZATION INVOLVEDThe Unionisa labor organization admitting tomembership employeesof theRespondent,among othersIII.THE UNFAIRLABOR PRACTICESA. Discrimination in Regard to Hire andTenure ofEmployment1.BackgroundThe Respondent commenced operations on October 1,1964.InMay 1965, Ralph Tuck, president of theRespondent, according to his testimony, "invited Mr. BillBeeler to call the machinist union and bring them into myshop because the electrical workers were trying toget in."Beeler, at that time, was a full-time employee. Whether ornot Beeler acted upon the suggestion, Edgar Cozad, aGrand Lodge representative of the Union, accompanied bythe Local union president, after more than one futileattempt to find Tuck in, visitedhim in lateMay and toldhim that they wishedto organizethe shop. Tuck explainedthat he was not opposedto unions, that he had been activein the organization for the UAW back East, but that theshop was not in any shape for formal organization at thattime.The same union representatives called on Tuckagain inthe early part of July and gave him a copy of a proposedcontract.3 Tuck told them that he was not ready to discussthe matter yet, but that he would look over the contractand meet with them later.On an afternoon in mid-July, Tuck assembled theemployees in the shop and addressed them on the subject2Stemons Mailing Service,122 NLRB 81.3Cozad testified that before this visit,the Union had had ameeting of the employees in late June and that the Union had sentTuck a writtenrequest to bargain."Testimony as to the exact date was vague. An employee atthat time,Roger Skaja,testified that the meeting was in about thesecond or third week of July. He testified that it was held afterMarvin Troutwine(foreman at one time)had told Tuckin Skaja'spresence, that Tuck should speak to the employees because theywere organizing a union. The General Counsel asked anotherwitness,Verne Sullivan, if he had attended a meeting of theemployeesin July Thetranscript shows the question as asking ifthemeetingwere "nearJuly,"butIbelieve the reporterof the Union.4 He said that pressure had been brought tobear on him, and that he wanted to explain his position. Hetold the employees that he was not opposed to the Union,but that he could not afford to pay the union scale at thattime, and he asked them to bear with him for a while untilhe could get on his feet, and that he would eventually bringthem up to the scale of other places around town. VerneSullivan, an employee at that time, quoted Tuck as sayingthat he could not operate with the Union, and that if theemployees voted for the Union, he would have to close theshop. The complaint alleged no independent violation ofSection 8(a)(1) of the Act and the complaint was notamended to allege it at the hearing. The statement does,however, characterize the extent of Tuck's opposition toorganization.Like many employers, Tuck was not opposedto the Unionas long asthe Union did not seek a contracton behalf of the employees, and he appearedto assumethat negotiation of a contract meant having a form contractforced upon him, compelling him to raise wages.2.The discharge of SkalaRoger Skaja was hired by the Respondent on June 7,1965, as a machinist-helper. During the course of hisemployment, Skaja did a variety of work, includingwelding and machine work on the lathe. Some of theRespondent's jobs were recurrent, such as the making ofsprings and the building up of rollers by adding metal tothem and then grinding them down to size, but theRespondent also undertook to develop prototypes ofcertain items suchas an irrigator,a horse trailer, and aluge sledwith anobject of manufacturing and selling moreof them. It was the practice of the Respondentto assignsuch a development project to a single employee, whowould then be given the assistance of other employees asthey were needed. Skaja wasassigned to assiston each ofthese projects from time to time, but he did not worksteadily on them. He would work on a variety of jobs whennot assistingon one of those projects.Early in November 1965, the Respondent undertook tobuild, for a customer named Harold Lake, a horse trailerlarge enough for four horses. Lake had earlier purchasedone for $1,300 from an Idaho man. That one had been builtin Texas. He wished to buy another one as equipment for aranch later to be sold, and he consulted Tuck aboutbuilding one. Tuck tookmeasurementsand had blueprintsmade. The price was to be determined on a cost-plus-profitbasis.5Tuck then reemployed a former employee by thename of Bill Beeler for the limited purpose of constructingthe trailer from the blueprints. From the outset, difficultieswere encountered because of inaccuracies in theblueprint, because the blueprint did not cover someparticularpart at all, because of changes in designrequested by Lake, and, to some extent, because of a lackmisunderstood and that the question actually asked about ameeting "in early July " No attempt was made to fix the date moreclosely.Tuck was not asked about this meeting5Tuck testified that Lake made a payment of $500 in advance.This was slightly misleading Respondent's bookkeeper and officemanager, William Collins, testified that Lake had given a checkfor $500 when he picked up the completed trailer on December 3,1965That was intended to be part payment on a sum to bedetermined after Respondent had computed its cost Thedisparity in cost figures given by Tuck in his testimony and byLake in his deposition indicated,at the least,careless testimonyThe balance of the cost of the first trailer was not billed until thesecond trailer was finished in January The price for the twobrought the cost to about$950 each TUCK SPRING & STEEL, INC.377of needed material. As a result, the Respondent took 3 or4 weeks to build this trailer as compared with about 10days more or less for a second one which was built at alater date. The first trailer was finished on December 3,1965. Lake apparently wished to have the trailer ready totake to his ranch that weekend; and to hurry the project,during the last week, Tuck assigned extra men to help onthe job.On November 23, 1965, the Union met with some of theRespondent's employees, and four of the nonsupervisoryemployees signed cards for the Union.6 On December 1,1965, the Union filed a petition for certification ofrepresentatives with the Regional Office of the Board and,on the same date, the Region sent a copy of this petition,with the usual covering letter, to the Respondent. Thisletter set a representation hearing for December 13. In thenormal course of the mail, this letter and the copy of thepetition would have been received on December 3, 1965.7At this time, Tuck was in Oregon with one of theemployees, Marvin Troutwine 8 His trip had been startedearlier that week. The purpose of the trip out of town wasto demonstrate an irrigation machine which Respondenthad been developing.On December 3, 1965, Tuck and Troutwine started backtoMissoula from Baker, Oregon.9 Before they left Baker,Tuck made one call to his office, where he spoke withWilliam Collins, the office manager and bookkeeper. Hemade another call from Spokane, Washington, and a thirdfrom St. Regis, Montana. Neither Collins nor Tuck freelytestifiedtoallthatwas said in these telephoneconversations.Neither was specifically asked if Collinshad told Tuck of receipt of the aforesaid petition. In thecall from Spokane, however, Tuck told Collins, amongother things, that he wanted the employees assembled fora meeting at the shop at 4:30 p.m., half an hour before theusual closing time. He also told Collins, in the sametelephone conversation, to make out final paychecks forSkala and for Beeler, the latter having been employedsolely for the work on the horse trailer for Lake, and hisworkwas expected to be completed that night.December 3 was a Friday, which was the normal payday,but the checks usually covered work only to Thursday8Those who signed cards were Verne Sullivan, Roger Skaja,Daniel Goff, and David Courser.rReturn receipts in evidence indicate that mail sent onWednesday would be received on Friday.8Troutwine'tad been employed by the Respondent in the earlyspring of 1965 and had, for a time, been the shop foreman He leftthe employ of the Respondent in about September 1965, andreturnedtotheRespondent'semployagaininaboutNovember 1965, assigned to work on an irrigator being developedby Respondent He was the only nonsupervisory employee whodid not sign a union card except,perhaps, Beeler,who was atemporary employee8 The route from Baker, Oregon,toMissoula,Montana, viaSpokane, Washington, is in the neighborhood of 500 miles.10 Sullivan testified that the fender had been clamped in placeready for weldingThe following is an exampleQ. And did you have any telephone conversations withhim on the 3rd of December of the days immediatelypreceding the 3rd of December about the affairs of thebusiness?A. Yes.Q Will you relateto us, please,what this conversationwas about.[Itwillbe noticed that Respondent's counselassumed only one conversation lA Well, this was a common thing for Mr Tuck to call mewhen he was away from the shop and ask me how things werenight.Skaja's and Beeler's checks were made out toincludework to 5 p.m. on Friday, December 3. BothCollins and Tuck testified that, in one of the telephoneconversations, Collins told Tuck that work on the trailerwas slow. Neither testified that Collins had told Tuck thework on the trailer was expected to be completed thatevening. I infer, however, that he did, for otherwise Tuckwould not have told Collins to make out Beeler's finalcheck. Collins, asked by Respondent's counsel on directexamination what he told Tuck about the horse trailer,answered, "They were still building it and it hadn't beendelivered yet." Counsel then asked, "Was there anyconversation between you and Mr. Tuck about the factthat the men were apparently not putting forth their bestefforts in his absence." There was no objection to thisquestion, and Collins answered, "Yes, I think there was asI recall." The Respondent was obviously attempting to setup a reason for the meeting which Tuck had called for onFriday evening other than the obvious one. I do not crediteither Collins or Tuck insofar as they suggested that delayon the trailer was the occasion for the meeting. AlthoughTuck claimed that, at the meeting, he spoke of theslowness of the work on the horse trailer, I observe that hewas so indifferent to the work on the trailer that he had themen taken away from that work to attend the meetingbefore the last fender was welded on it,10 and Lake, thebuyer, took it out during the meeting apparently withoutascertaining that fact until later. The General Counsel'switnesses heard no mention of the work on the trailer inthe meeting.The Respondent's mail, during Tuck's absence, washandled by Collins. From Collins' testimony, I find that heopenedallmailexcept that which was marked "personal."There is no showing that the letter and the petition forcertification of representatives, which had been mailed bythe Regional Office to the Respondent on December 1,was marked "personal," and there is no reason to inferthat it was. Collins, although no longer in the employ of theRespondent at the time of the hearing, neverthelessshowed a bias in Respondent's favor. His manner oftestifying evinced a fear of disclosing too much, and hetended to reveal as little as possible until he was promptedby suggestions of Respondent's counsel." Collinsgoing,and he asked me during this conversation about theBud Lake horse trailerQ And what did you relate to him with reference to theBud Lake horse trailer?A They werestillbuilding on it and it hadn't beendelivered yetQ Was there any conversation between you and Mr. Tuckabout the fact that the men were apparently not putting forththeir best efforts in his absence9A Yes, I think there was as I recall.Q Could youtell us generally what you related to him 9A.Well, that more time had been spent on the trailer andMr. Lake was in there every day wanting delivery on it, heneeded it to transport some livestock somewhere and he wasquite uneasy that delivery hadn't been made and it wastaking longer than it should haveQ Was there any mention made in this telephoneconversation that you had with reference to scheduling ameeting with the men9A YesQ What wassaid about that9A Mr Tuck told me to notify them that he would be in at4 30 or 5 o'clock.Idon't recall,in the evening. that hewould be in and would like to meet with them at this time.Q Did he make any mention at the time of this telephoneconversationwithreferencetopreparinganybody'spaycheck, finalpaycheck9A. Yes, he did 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDadmitted having seen the petition. I infer that Collinswould not have failed to notify Tuck of so important amatter. Although Tuck testified that he did not see thepetition until a week or so after his return, and did notknow anything about it until after December 6, he did nottestify that he had not been told of the Union's action,regardless of what he knew about the written instrumentitself, and he was not asked about the letter from theRegional Office. I deduce and find that Tuck was apprisedof the Union's request for an election and the Board'sletter in the telephone conversation while he was either atBaker, Oregon, or at Spokane, Washington.At 4:30 p.m. on December 3, one-half hour beforefinishing time, Foreman Delmar Holden assembled theemployees in a room next to Tuck's office. According toGoff, Tuck appeared angry. Tuck told the employees: "Ihave called this meeting because I hear there is a lot ofdissention and hard feeling and complaints that youfellows have and I want to get to the bottom of it. I will askeach of you personally what your complaints are and wewill discuss it." 12 Although he had already directed thatSkaja's final check be made out and intended to terminatehim that night, Tuck pointed at Skala and said, "We willstart with you, Roger." Skala asked permission to stop thetimeclock so that the employees could get together to talkitover and then return and speak as a group. Tuck said,"No, I am paying your wages and I want to hear from youindividually." Skaja asked if he could have paper and apencil. These were procured for all and they made notes.Then Tuck asked Skaja if he was ready. Skala said thatthey were dissatisfied with the poor equipment-thatTuck expected first class work from third classequipment. Tuck said he knew the equipment was not thebest but he thought it was possible to get the work done.Skala said that they could get the work done but that theyhad to consume time doing things that would not normallyhave to be done. Tuck asked what else Skaja had tocomplain about. Skala said that the employees weredissatisfied also because Tuck had hired Beeler as atemporary employee and was paying him more than theother employees.13 Tuck said that Beeler had beenemployed before and that he was given the same rateagain.Daniel Goff, whose layoff is hereinafter related,quoted Tuck as saying that it was his business what hepaid and that it was no concern of Skaja's. Tuck thenasked if Skaja wanted to say anything else. When he didnot, Tuck said he would air his own complaints, and heasked Skala why, during coffee-break, Skala did not turnoff the engine lathe. The evidence does not disclosewhether or not Skala replied. He testified that when hehad a rush job he would let the machine continue to runduring the coffee-break and that he would get his coffeeand return to watch the machine instead of joining theother men. The evidence does not disclose whether or notTuck thought the lathe was running with nothing on it orwhether he knew something was being worked on andobjected only to Skaja's leaving the machine, for howevershort a time, while it was running. Goff quoted himself asspeaking up and saying that it was more economical to letthe machine run for 5 or 10 minutes during the breakbecause it cost as much to start the lathe up as it did to runit a half hour. Tuck said that there were many bearings iniLThe findings of what Tuck said at thismeetingare based on acomposite of the testimony of all the witnesses Tuck did notdiffer with what the others had testified to13 It isnot certain that Beeler was present at this meetingthemachine which could wear while the machine wasrunning and he preferred that it be shut off.Tuck next asked Goff for his complaints. Whether Goffhad interjected his remarks in support of Skaja'scomments about Beeler's pay at the time that Skala wasbeing questioned or whether he waited until he, himself,was called on, is not clear, but Goff also spoke aboutBeeler's wages. He said that Beeler did not have goodeyesight and did not turn out good work and that Beeler,himself, had admitted this to Goff. Tuck remarked thatBeeler was a temporary worker and that a temporaryworker was paid more. Goff disagreed and said that therewas a set rate for a job and if you could not handle the jobyou went down the road. Sullivan confirmed this. Tuckasked Troutwine what the rates were around town.Troutwine mentioned the low and high at various places.One of Goff's complaints was that Tuck had yelled at himacross the room once when Goff had failed to wear a maskwhile grinding, and he said he did not like to be yelled athalfway across the shop on a personal matter. Gofftestified that Tuck complained that he was losing $500worth of tools a month and that he was going to hire a manfor the toolroom at a $500 salary. Goff disputed Tuck'sfigure for tools lost and argued with Tuck that he wouldnot be saving any money by paying a toolroom man $500 amonth. Goff further quoted Tuck as saying that he had hisneck stuck out a mile on the business and stood to loseeverything he had. Goff argues in effect that a businessman took the risk of loss but also stood to gain the profit.Other employees were given a chance to speak at thismeeting also. The meeting lasted until about 6 p.m. orlater.After the meeting, Tuck asked Skala to step into hisoffice. There Tuck handed Skaja his final check for pay to5 p.m. that day and said, according to Skaja's undeniedtestimony, "You and I are parting company." Skala askedifhe was discharged. Tuck replied that he was. Skalaasked why. Tuck said that he did not want to go into it, thatitwas just a personality conflict. Skala asked if hisdischarge had anything to do with his work. Tuck said itdid not. He added that Skala should have no troublegetting another job, that he could go to a company calledMill Supply and that if Skala needed a recommendationTuck would be glad to give it.Following themeeting of December 3, 1965, andfollowing Skaja's discharge, Foreman Holden asked Goff ifthe horse trailer had been finished. Goff said that therewas one fender to be welded onto it. According to Sullivan,the fender had been clamped into place, ready to bewelded, when the meeting started, and he had been calledaway from the trailer to attend the meeting. However,while the meeting was in progress, the buyer, Lake, hadcome in and taken the trailer with him. Holder said he didnot know what they were going to do about it. Goff toldHolden to telephone to see if Lake wanted them to come tohis place to weld the fender and, if so, Holden could pickGoff up and drive him out there that night after supper.This was done, and Holden picked Goff up at or about7:30 p.m. and drove him to the Respondent's shop whereGoff picked up his welding rod and hood, and Holden thendrove him to Lake's shop. On the way out, Goffcommented that he felt sorry for Skaja. Holden said,Therewas testimony that he was and testimony that he was notBeeler did nottestifySkaja testifiedthat Robert King was thereinstead of Beeler King was not identifiedI infer from Goffstestimony that he was associatedwith Lake TUCK SPRING & STEEL, INC.according to Goff that, in a way, he felt sorry for Skaja, too,but that he thought they would be better off without him,that, in his opinion, Skala was a union agitator and that heshould be working in a union shop, where a union couldprotect his job. Holden did not directly deny making suchstatement but testified that he did not think he had usedthe expression "union agitator" and that he did not knowthat Skaja was a union member. It is possible that Holdenused the expression "agitator" without the adjective, but Ifind that, in substance, Goff correctly quoted Holden.Holden also remarked to Goff, according to the latter, thatTuck had tried to get him to discharge Skaja three timesbut that he had refused to do so without a reason. I findthis to be an overstatement. Holden related, in explanationof his remark to Goff, a couple of instances when Skajahad miffed him by an act or statement. Holden's irritationled him to speak with Tuck about the matter. Tuck thengave Holden to understand that he had authority todischarge Skala. Tuck, however, did not ask Holden todischarge Skaja at that time, according to Holden. Holdentestified that he had not discharged Skala because he feltthat his criticism arose from a case of a personality clashand he did not feel that that was a reason to fire anyone.The instances when Skaja had irritated Holden appear tohave occurred soon after Holden was made foreman inJune 1965. Holden testified that they occurred while Tuckwas out of town 14 and that, by the time Tuck had returned,the situation had adjusted itself; so he did not dischargeSkaja while Tuck was there. I find that the tiff or tiffswhich Holden had with Skaja resulted from Holden'ssensitivity in his new authority and, in part, to Skaja'searly lack of understanding of Holden's wishes or ways ofdoing things. Another reason for Holden's not dischargingSkaja at that time, I find, is explained by Holden'stestimony indicating a difficulty in finding competentmen-"If you know the labor situation in Missoula, youknow you can't find anyone for work."It is quite obvious that the decision to discharge Skajawas made quite suddenly on December 3, even before themeeting.At the hearing, although Tuck did not denySkaja's testimony of his conversation with Tuck when thelatter handed him his final check, the Respondent soughtto build a case that put the blame on Skaja for the slowwork on the Lake horse trailer and even for a poorlydesigned job on the gearbox of the irrigator. AlthoughSkaja worked on the horse trailer a good part of the time(although not for 8 hours a day) in his last week, he did soonly to assist Beeler. Beeler had the primary job on thetrailer and the work was under the direction of Sullivan,who had been made crew leader of that work. Beeler wasthe only one to work exclusively on the horse trailer. Goffand Skala were working on other things as well. Lake, inhis deposition, testified that there was an older man whoworked on the trailer steadily and a younger man wouldstand around or leave the work.15 He gave neither namenor description of either of the two men. The older mancould have been either Beeler or Sullivan and the youngerman could presumably have been either Skaja or Goff.16Since Skaja and Goff were working on the trailer only asassistants, they would not be able to work unless theirassistancewas specifically requested by Sullivan or" Holden testified that he could not discharge Skaja whileTuck was out of town because only Tuck could sign checks andthe law required that a man who was discharged be paid at once15I find that Lake did not understand the nature of the379Beeler and unless they were directed to do a specific job.Judging from Foreman Holden's testimony, I deduce that,although Sullivan might have had one or the other of thetwo men assigned to him, he was not always ready to usethem for the special purpose for which he wanted to usethem. The result would be that Skaja or Goff would have tostand and wait or else go back to other work they weredoing. If blame was to be placed on anyone for not gettingthe job done faster, it should have been placed principallyon Beeler. I find that the attempt to blame Skala wasmerely for purposes of makeweight. I do not credit suchevidence. Of even less value was Troutwine's testimonythat Tuck sought to blame Skaja for the welding of thegearbox on the irrigator in an awkward position. If Tuckmade such a remark to Troutwine, it would show a lack oflogicthatwould suggest prejudice. I have doubtsconcerning the accuracy of Troutwine's testimony.Troutwine testified that Tuck disliked Skala becauseSkala reminded him of a man back east who had let himdown on a job once. In view of the fact that Tuck hadretained Skaja for 6 months before suddenly dischargingSkaja, I discount this as a reason for the decision onDecember 3, 1965, to discharge Skaja. True, there wasevidence that Skaja had ruffled Tuck once or twice bythings he had done or said. Tuck testified that he wasannoyed by Skaja's failure to shut the engine lathe offwhen he would leave it for a few minutes while drinkingcoffee or washing. Skaja, however, testified that Tucknever said anything about this before the meeting ofDecember 3. Tuck claimed otherwise. I cannot imaginethat Tuck would retain a man another day if that mandeliberatelydisregarded emphatic instructions. I amdisposed to believe Skaja's testimony that Tuck had notspoken to him about this until the day of his discharge. Onone occasion, Tuck came to the lathe where Skaja wasgrinding a wheel to a tolerance of .0025 inch. Tuck put hiselbow on the compound of the lathe, causing thecompound to move and to throw it off the set tolerance.Skala told Tuck not to lean on his lathe. According toSkala, Tuck replied that it was his lathe and he could leanon it if he wanted to. Perhaps Skaja might have been moretactful, but I cannot imagine that Tuck, upon reflection,would not have realized that it was he and not Skaja whowas more to blame for this incident. In any event, theincident was not cause for discharge.On an occasion during the last week of work on thehorse trailer, Sullivan asked Skaja to bend an angle ironfor use on the front trailer hitch. The blueprint did notshow this because Lake had orally changed the type ofhitch to be installed. Skaja cut out a notch on each plane ofthe angle iron in order to bend it. On one side he made thenotch too big so that, when the iron was bent, it left a gap.Lake noticed this and criticized it. Skala called Sullivan'sattention to the gap and suggested using the piece cut outof the angle iron to weld into the gap. Sullivan agreed thatthiswould work. As this took place near the end of theworkday, the weld had not been made when Lake was intoexamine the trailer that night. Lake called Tuck'sattention to it and Tuck called Skala from the washroom toshow it to him. The date when this incident took place wasvague. Lake's deposition put the time when the work wasassignmentof duties of Goff or Skaia16There is no evidence as to whether or not Coulter had doneany work on the horse trailer Coulter presumably spent most ofhis time on springs 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDdone as while Tuck was away, but it is not clear that it wasat the time that Tuck was in Oregon in early December."Yet, it could have occurred on or just before the final dayof work on the trailer. Goff testified that he, himself, hadwelded the piece back in the gap and that it took him only2minutes to do so because the welder was going at thetime. If this incident did occur on December 3, as theRespondent intimated, Tuck obviously did not know aboutituntil he had returned from Oregon. Yet he had alreadydecided to discharge Skala before he returned. Hence, thisincident could have had no bearing onTuck's decision todischarge Skaja.Having possible reasons for discharging Skaja on prioroccasions and not having done so, Tuck, I find, must haveconsidered those grounds to be insufficient for adischarge. Troutwine, with whom Skaja had been talkingin July when Troutwine had told Tuck that the men weretalking of organizing a union, apparently knew of Skaja'sdesire for union representation,]' and Tuck would nothave had to be clairvoyant to realize that Troutwine wasindicating that Skala was the one who was talking oforganizing a union.Tuck's sudden decision,while out oftown with Troutwine, to discharge Skala can be explainedin only one logical way: He received word from Collins ofthe Board's letter covering the petition for certificationand he blamed Skala for having worked up interest in theUnion again.Without even waiting to return to Missoula,Tuck ordered Collins to make up Skaja's final check. Ifany further evidence that Skaja'sinterestin the Union wasthe moving cause for his discharge, Holden's remarks toGoff on the night of December 3 would remove any furtherdoubt in my mind."Ifind,on the entire record, that the Respondentdischarged Roger Skaja because of his union membership,unionactivity, or concerted activity, or all combined, thusdiscouragingmembership in a labor organization andinterfering with, restraining, and coercing employees inthe exercise of the rights guaranteed in the Act.3.Layoff of GoffDaniel Goff was hired as a welder on October 28, 1965.At his employment interview, the subject of the Unioncame up. Goff testified on direct examination that Tuckhad asked him if he were a member of a union, that he hadsaid he was not, and that Tuck had told him he had a unioncontract in his desk which he had no intention of signing.He quoted Tuck as saying that the Union had beenpressuring him to allow the employees to join and that hedid not care for any part of them. On cross-examinationGoff conceded that when Tuck had said that theRespondent "was not union" he had said that he was glad.During the course of his 5 weeks or so of employment,Goff agreed with the other employees that he would notstand in their way if they wanted the Union. He toldForeman Holden that he had told this to the otheremployees when he was eating lunch with him one day. OnNovember 23, 1965, Goff signed a union authorization cardwhen Sullivan, Courter, and Skaja signed.Goff'sconversationwithHolden on the night ofDecember 3 after Skaja's discharge has heretofore been11Tuck testified that Lake told him not to use the same crewwhen he built the second trailer He did not say when Lake hadmade this statement If Lake made such statement,itcould havebeenmade well after December 3 However, from Lake'sdeposition,Iconclude that his concern was with the cost of laborrelated. The next workday was December 6. About 10:30that morning, Goff ran out of work and asked Holden formore. Holden told him he was laying him off that noonanyway, so he might as well leave then. Goff asked Holdenif his layoff had anything to do with what he had said at themeeting on December 3. Holden said that he did not thinkso.Goff's check was already prepared and waiting in theoffice. It included pay to noon. Goff picked it up and left.The evidence shows that, although the Respondent hadcause to expect a large order of luge sleds (the prototypesof which had been taken to New York for approval of theOlympic committee), the order was not in fact placed for acouple of weeks. There was, therefore, a lull in operationsonDecember 6.Although the Respondent faced apossibility of difficulty in replacing Goff, this, alone, is notreason for concluding that Respondent would have keptGoff on but for his speaking up for Skaja and arguing withTuck at the meeting of December 3 or but for his joiningthe Union, which, so far as the evidence shows, was notknown to the Respondent.When the Respondent did hire a welder later,20 it didnot offer the job to Goff. Holden, asked why he had notrehired Goff, testified that he did not "particularly care forhis attitude." This, Holden explained, was because Goffhad told Holden that he "was as good or a better welderthan anyone in the shop." Except for work on theautomatic welders, this may well have been true. SullivantestifiedthatGoffdidverygoodwork.Holden'sexplanation sounds weak and unconvincing. However, atleast for atime,the Respondent could have gotten alongwithout Goff's services. Holden, himself, was able to usethe automatic welders, Sullivan could weld, and so couldTroutwine. Of course, that was not their regular work, andthe fact that the Respondent hired another welder later isindication enough that the Respondent did not expect toget along permanently without one. The other employeescould not be expected to weld when they had other work todo. Sullivan was a machinist, and he had been put on theluge sled project, and Troutwine was assigned toimproving the irrigator. In view of the difficulty in findingcompetent men in Missoula, Holden's weak explanation ofhis reason for not first seeking to rehire Goff beforeattempting to find another welder suggests the existenceof another reason. Although Holden, in testifying, made itappear that Goff's layoff was his idea, I have doubts ofthat. He admitted that he had discussed the workload withTuck and only Tuck could sign checks; so it is a fairassumption that Tuck shared in the decision to lay Goffoff, if he did not, in fact, make the decision entirelyhimself. From all the evidence and from my observation ofthe witnesses, I am of the opinion that Tuck was the onlypositive force in the Respondent, and I cannot viewHolden as one to decide, on his own, to lay Goff off or todecide not to reemploy Goff, either one.Sullivan testified that the first welder to be hired afterGoff's layoff did not last long. When this man was hired orwas terminated is not shown by the record. Another manby the name of Barney was then hired. It was not shownwhether that was the man's first or last name, when he washired, or how he compared with Goff.All the evidence leads me to surmise that it was Tuckmore thanwith who did the work18 Skala helda withdrawalcard froma union when he was hiredby Tuck10 SeeNeuhoffBros , Packers,Inc , 159 NLRB 171020No evidence of the exact date was given TUCK SPRING & STEEL, INC.who did not care for Goff's attitude as expressed in Goff'soutspoken criticism at the meeting of December 3, 1965,and that Tuck was the one who actually decided to lay Goffoff, intending not to rehire him when another welder wasneeded. However, Tuck was not questioned about the parthe played in Goff's layoff, and the evidence does not showthat the Respondent had any practice of giving first refusalto laid-off employees when work became available.Although I am morally certain that my surmise is correct,the evidence is, I feel, not strong enough to warrant a legalinference thatRespondent's layoff of Goff and itssubsequent failure to recall him was a discrimination inviolation of the Act. One might also suspect that theRespondent permanently laid off Goff in order to affect theUnion's majority, but without more evidence, there is nomore than suspicion of this.21B. Refusal to BargainAlthough the General Counsel, by motion made at thehearing, added a refusal-to-bargain allegation to hiscomplaint, he failed to disclose the theory upon whichsuch a finding should be based. Except for the filing of apetition for certification, the Union had made no proposalto the Respondent to prove its majority, and there is noevidence that, later than July 1965, the Union had madeany request to bargain. The filing of the petition, alone,does not constitute such a request,22 even when followedby unfair labor practices,23 and the General Counsel didnotcontend that the refusal to bargain antedatedNovember 23, 1965,when four employees signedauthorization cards; so the request which the Union madein July cannot be considered here. But even if it could, Ifind that too much time had elapsed between the date ofthe request in July and the date of proof of majority to linkthe two together. Failure to offer proof of the majority inJuly detracts from the force of the request then made.Under the circumstances, I do not believe that anunsupported requestmay properly be considered acontinuing request down to the date of acquisition ofmajority, in November 1965, especially in view of the lapseof nearly 5 months between the two. Accordingly, I find afailure of proof on the allegation of refusal to bargain.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.381It has been found that Respondent has discriminated inregard to the hire and tenure of employment of RogerSkaja.Ishall,accordingly,recommend that theRespondent offer him immediate and full reinstatement tohis former or substantially equivalent position and makehim whole for any loss he may have suffered as a result ofthe discrimination against him by paying him a sum ofmoney equal to that which he would have earned inRespondent's employ between December 3, 1965, and thedate of the receipt by Skaja of the Respondent's offer ofreinstatement, together with interest thereon at the rate of6 percent per annum,24 less his net earnings elsewhereduring said period, such sum to be computed inaccordance with the Board's established practice.25The Respondent's conduct displays an opposition to theunderlying principles of the Act, and I find that a danger ofthe commission of unfair labor practices in the future is tobe anticipated from Respondent's conduct in the past. Ishall, therefore, recommend a broad cease-and-desistorder.26CONCLUSIONS OF LAW1.Respondent is engaged in commerce with themeaning of Section 2(6) and (7) of the Act.2.The Union is a labororganizationwithin themeaningof Section 2(5) of the Act.3.A unit of all Respondent's employees engaged inmanufacturing and rebuilding of equipment, excludingofficeclerical,professionalemployees,salesmen,supervisors, and guards, as defined in the Act, is ap-propriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4.On November 23, 1965, the Union was the majorityrepresentative of all Respondent's employees in theappropriate unit for the purpose of collective bargainingwithin the meaning of Section 9(a) of the Act.5.Because the Union did not make a request tobargain, the Respondent has not refused to bargain withinthe meaning of Section 8(a)(5) of the Act.6.By discharging Roger L. Skaja on December 3,1965,because of his membership in, or advocacy of, the Unionor because of his concerted activities, or a combinationthereof, the Respondent has discouraged membership in alabororganizationin violation of Section 8(a)(3) and (1) ofthe Act.7.The evidence does not establish that the Respondentby laying off Daniel C. Goff on December 6, 1965, and bythereafter failing to reinstate him, discriminated in regardto the hire or tenure of employment of said Goff within themeaning of Section 8(a)(3) of the Act.8.The unfair labor practices herein found are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act. .V.THE REMEDYAs I have found that the Respondent has engaged inunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw and upon the entire record in the case, I recommend21The Union withdrew its petition,but the date of withdrawaland the reason therefore are not shown.22Laabs, Inc.,128 NLRB374, JohnWafford, d/bla WaffordCabinetCompany,95 NLRB 1407.The decision inBernel FoamProducts Co., Inc.,146 NLRB 1277, did not dispense with therequirement of a request23Western Aluminumof Oregon, Incorporated,144 NLRB 1191,120224 IsisPlumbing & Heating Co., 138NLRB 71625F. W1Woolworth Company,90 NLRB 289.26N.L R B. v The Austin Company,165 F.2d 592 (C A 7).,enfg. 70 NLRB 851 382DECISIONSOF NATIONAL LABOR RELATIONS BOARDan order that Respondent, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in Local No. 1434,InternationalAssociation of Machinists and AerospaceWorkers, AFL-CIO, or in any other labor organizations,by discharging, or in any other manner unlawftllydiscriminating against, any of its employees in regard tohire or tenure of employment or any term or condition ofemployment.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form labor organizations, to join or assistLocal 1434, International Association of Machinists andAerospaceWorkers,AFL-CIO, or any other labororganization, to bargain collectively through representa-tives of their own choosing, or to engage in other concertedactivities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right may beaffected by an agreement requiring membership in a labororganization as a condition of employment as authorized inSection 8(a)(3) of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)OffertoRoger L. Skaja immediate and fullreinstatement to his former or substantially equivalentposition, without prejudice to his seniority or other rightsand privileges, and make him whole in the manner set forthin the section above entitled, "The Remedy," and if saidSkaja is now serving in the Armed Forces of the UnitedStates, notify him of his right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(c)Post at Missoula, Montana, copies of the attachednotice marked "Appendix."27 Copies of said notice, to befurnished by the Regional Director for Region 19, afterbeing duly signed by the representative, shall be posted bythe Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Decision, ofwhat steps Respondent has taken to comply herewith.2sExcept to the extent that unfair labor practices havebeen found, I recommend that the complaint be dismissed.27 In the event that this Recommended 0 der is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice. In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order."28 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read. "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT discourage membership inLocal 1434, International Association of Machinistsand Aerospace Workers, AFL-CIO, or any otherunion,by discriminatorily discharging or otherwiseunlawfullydiscriminatingagainstanyofouremployees in regard to hire and tenure of employmentor any term or condition of employment.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise ortheirrighttoself-organization,toform labororganizations,tobargaincollectivelythroughrepresentatives of their own choosing, or to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities, except to theextent that such right may be affected by anagreementrequiringmembership in a labororganizationasaconditionofemployment, asauthorized in Section 8(a)(3) of the Act.WE WILL offer to Roger L. Skaja immediate andfullreinstatement to his former or substantiallyequivalent position, without prejudice to his seniorityor other rights and privileges, and we will make himwhole for any loss he may have suffered as a result ofdiscrimination.WE WILL notify said Skala if he is presently servingin the Armed Forces of the United States, of his rightto full reinstatement upon application in accordancewith the Selective Service Act and the UniversalMilitary Training and Service Act, as amended, afterdischarge from the Armed Forces.All our employees are iree to become or remain, orrefrain from becoming or remaining, members of theabove-named Union, or any other labor organization,except to the extent that such right may be affected by anagreement requiring membership in a labor organizationas a condition of employment, as authorized in Section8(a)(3) of the Act, as amended.TUCKSPRING & STEEL, INC.(Employer)DatedBy(Repro entative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 327 LoganBuilding, 500 Union Street, Seattle, Washington 98101,Telephone 538-4583.